FILED
                            NOT FOR PUBLICATION                            APR 17 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FLORENCIO ESQUIVEL-LARA,                         No. 10-72633

              Petitioner,                        Agency No. A090-067-700

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 9, 2014
                            San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.**

       Petitioner, Florencio Esquivel-Lara, a native and citizen of Mexico, seeks

review of the decision of the Board of Immigration Appeals (“BIA”) that he was




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
not eligible for adjustment of status. To qualify, he had to have been “admitted”

within the meaning of 8 U.S.C. § 1255(a).

      Petitioner had previously adjusted his status to that of a temporary resident,

but failed to apply for permanent resident status within forty-three months as

required by 8 U.S.C. § 1255a(b)(2)(C). The parties now agree that this case is

controlled by our court’s recent decision in United States v. Hernandez-Arias, __

F.3d __, 12-50193, 2014 WL 1099414 (9th Cir. March 21, 2014), where we held

that such failure to apply for adjustment to permanent residence results in reversion

to the prior “unadmitted” status.

      Accordingly, the petition must be DENIED.




                                          2